         Case 3:20-cv-02731-VC Document 484-1 Filed 08/04/20 Page 1 of 4




                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,             ) Case No. 20-cv-02731 VC
                                                 )
        Plaintiffs,                              ) DECLARATION OF ACTING DEPUTY FIELD
                                                 ) OFFICE DIRECTOR MOISES BECERRA IN
   v.                                            ) RESPONSE TO PLAINTIFFS’ MOTION FOR
                                                 ) TEMPORARY RESTRAINING ORDER
DAVID JENNINGS, et al.,                          ) CONCERNING TESTING
                                                 )
        Defendants.                              )
                                                 )

        I, Moises Becerra, declare as follows:

        1.      I am currently the acting Deputy Field Office Director (DFOD) for Enforcement and

Removal Operations (ERO), U.S. Immigration and Customs Enforcement (ICE) for ERO San Francisco.

I have occupied this position since July 26, 2020. Before becoming the acting DFOD, I served as an

Assistant Field Office Director since August 2016 in San Francisco and Fresno, CA. I previously served

as a Supervisory Detention and Deportation Officer for approximately 7 years.

        2.      In my capacity as acting Deputy Field Office Director, I am responsible for direction and

oversight of ICE immigration enforcement operations within the California counties of Fresno, Inyo,

Kern, Kings, Madera, Mariposa, Merced, Mono and Tulare, the state of Hawaii and the U.S. territories

of Guam and the Northern Mariana Islands. My office is responsible for the identification,

apprehension, detention and removal of illegal aliens from the United States. This responsibility

includes the immigration case docket management and oversight of aliens detained at the Mesa Verde

Detention Facility (“MVDF”) pending removal.

        3.      The facts in this declaration are based on my personal knowledge, consultation with other

ICE personnel, and review of official documents and records maintained by the agency and Department

and other relevant sources obtained during the regular course of business. I provide this declaration

based on the best of my knowledge, information, belief, and reasonable inquiry for the above captioned

case.


DECL. OF ACTING DEPUTY FIELD OFFICE DIRECTOR MOISES BECERRA
Case No. 20-cv-02731 VC                      1
        Case 3:20-cv-02731-VC Document 484-1 Filed 08/04/20 Page 2 of 4




       4.      On June 9, 2020, I understand this Court issued a Preliminary Injunction in this case

requiring that ICE maintain “the status quo” at MVDF and Yuba County Jail. A review of the ERO

Field Office Director’s detention report circulated to all managers shows the MVDF detainee population

on June 9, 2020 was at 138, approximately 34 percent of its total capacity (400). As of today, MVDF’s

detainee population is at 121, approximately 30 percent of its total capacity.

       5.      On July 29, 2020, two ICE detainees at MVDF tested positive for COVID-19. Based on

emails, phone calls and my recollection of conversations with multiple stakeholders, the following was

communicated to me. On that day, during the in-take process a new arrival tested positive for COVID-

19 via the Abbott ID Now Instrument. As a result, he was isolated from other detainees. That same day,

a detainee, housed in Dorm B, was experiencing symptoms consistent with COVID-19 so he was

examined by MVDF medical staff and consented to testing for COVID-19. It was done by using the

Abbott ID Now Instrument. After receiving a positive test, medical staff placed the detainee in medical

isolation and MVDF implemented the appropriate Center for Disease (CDC) and ICE protocols to

cohort (“quarantine”) all remaining 33 detainees in Dorm B.

       6.      After MVDF staff notified ERO Bakersfield management of the two detainees who tested

positive for COVID-19, ICE ERO took immediate steps beyond that which is required under the Center

for Disease Control (CDC) guidelines. First, on July 29, 2020, the Chief of Staff for the ERO San

Francisco Field Office notified ERO managers within its jurisdiction that MVDF will temporarily cease

accepting new intakes. Second, ERO Bakersfield management requested that MVDF implement a plan

to offer testing to all cohorted detainees housed in Dorm B. Consequently, on July 30, 2020, MVDF

medical staff offered COVID-19 testing to all 33 detainees housed in Dorm B, 32 of which consented.

This was efficiently and safely accomplished by MVDF staff going into Dorm B and conducting the

testing by taking nasopharyngeal swab specimens on July 31, 2020. Within four days, on August 3,

2020, all test results were received by MVDF: 27 detainees tested negative and 5 detainees tested

positive. The 5 detainees were removed from Dorm B and are currently isolated. Dorm B remains

cohorted.

       7.      On July 31, 2020, a detainee housed in Dorm C was experiencing symptoms consistent

with COVID-19. He was transferred to the hospital where he was tested for COVID-19, resulting in a

DECL. OF ACTING DEPUTY FIELD OFFICE DIRECTOR MOISES BECERRA
Case No. 20-cv-02731 VC                      2
        Case 3:20-cv-02731-VC Document 484-1 Filed 08/04/20 Page 3 of 4




positive test. Upon notification that day, MVDF staff cohorted Dorm C in accordance with ICE and

CDC protocols.

       8.      On August 1, 2020, ERO Bakersfield management requested that MVDF implement the

same procedure it did for Dorm B and offer to test all detainees in Dorm C. The GEO Warden of

MVDF advised ERO Bakersfield management that GEO needed to first draft a plan for review and

approval by his HQ. The plan contemplated offering to test all detainees in Dorm C, and thereafter

combine and cohort all detainees in Dorms B and C, and to provide another single dorm to cohort all

positive COVID-19 detainees if there is no existing medical isolation/RHU cells available.

       9.      On August 4, 2020, the GEO Warden of MVDF notified ERO Bakersfield management

that GEO implemented its plan for COVID-19 testing to all detainees housed in cohorted Dorm C. As

of August 4, 2020, MVDF medical offered and completed testing of all 31 detainees in cohorted Dorm

C by taking nasopharyngeal swab specimens. The lab results remain pending and are expected within 4

to 7 days, well within the 14-day quarantine.

       10.     In light of the recent positive COVID-19 cases in Dorms B and C, ERO Bakersfield

management emphasized the urgency relating to testing detainees and requested that the Warden

implement a plan to offer testing for all detainees at MVDF as soon as possible by using the readily

available test kits to take nasopharyngeal specimen samples. Based on conversations with stakeholders

at ICE and the MVDF, MVDF has ample test kits to take nasopharyngeal specimens. However, MVDF

only has approximately 25 available Abbott ID Now Instruments. According to the IHSC Field Medical

Coordinator (FMC), ICE ERO HQ only approved a limited number for the purposes of testing new

arrivals during in-take processing and emergent situations at MVDF. Any additional Abbott tests would

need to be approved by ICE ERO HQ and ordered by the FMC and mailed out to MVDF, which may

take several days.

//

//

//

//



DECL. OF ACTING DEPUTY FIELD OFFICE DIRECTOR MOISES BECERRA
Case No. 20-cv-02731 VC                      3
        Case 3:20-cv-02731-VC Document 484-1 Filed 08/04/20 Page 4 of 4




       11.     Today, the Warden at MVDF notified me that he will seek HQ approval to implement a

plan to offer testing to all detainees in Dorms A and D akin to what was implemented for Dorms B and

C. I urged that the plan for offering testing to Dorms A and D be accomplished as soon as possible, if

not today.

       I declare under penalty of perjury that the foregoing is true and correct. Executed on August 4,

2020, at Bakersfield, California.




                                                    _______________________
                                                    MOISES BECERRA




DECL. OF ACTING DEPUTY FIELD OFFICE DIRECTOR MOISES BECERRA
Case No. 20-cv-02731 VC                      4
